DETAILED ACTION
This non-final Office action is responsive to amendments filed September 28th, 2021. Claims 8-9 have been cancelled. Claims 1, 10, 17, and 20 have been amended. Claims 1-7 and 10-21 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/21 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). This application claims priority as a continuation of PCT Application No. PCT/EP2017/075802 filed on October 10, 2017, which claims further priority on foreign application No. 10 2016 220 015.1 filed on October 13, 2016. Applicant’s claim for the benefit of this prior-filed application is acknowledged.
Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not account for significantly more than the abstract idea by providing data related to the operating time and load of one or more tools via the remote data-processing device to third party providers (with reference to the PEG 2019). These features do not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-7 and 10-21, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 9/28/21 have been fully considered but they are not persuasive. 
On pages 9-10 of the provided remarks, Applicant argues that the amended independent claims present significantly more than the alleged abstract idea. Specifically on pages 9-10, Applicant states, “techniques such as "A manual workstation unit of a production installation of a production installation operator... wherein the manual e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d” which is noted in MPEP 2106.05(d)(II) as elements the courts have recognized as well-understood, routine, conventional activity in particular fields. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the 35 USC 101 rejection has been maintained. Applicant’s arguments are not persuasive.
Applicant's arguments regarding claim rejections under 35 USC 103 filed 9/28/21 have been fully considered but they are not persuasive. 
On pages 10-11 of the provided remarks, Applicant argues that the amended claim limitations overcome the cited references. Specifically, on page 11 Applicant argues “none of Nitta, Schulze, Palmert or Carney, disclose or suggest the additional features "wherein the remote data-processing device is configured to receive data from the manual workstation unit related to the operating time and load of one or more tools via the remote 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Regarding Claims 1-7 and 21
Step 1: Independent claims 1 (unit) and dependent claims 2-7 and 21, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) 
Step 2A Prong 1: Independent claim 1 is directed toward a manual workstation unit of a production installation of a production installation operator, comprising: a manual workstation configured to at least partially manually carry out production operations on a component; a manual workstation data-processing device having: a status data output interface configured to transmit information relating to a status of the manual workstation to a remote data-processing device via a status data input interface of the remote data-processing device, a control data input interface configured to obtain production information from the remote data-processing device via a control data output interface of the remote data-processing device, a manual workstation data-processing device data store configured to store at least one production installation program, and a user interface configured to output data from the manual workstation data-processing device to a user or to enable data inputs of the user to the manual workstation data-processing device; and at least one sensor configured to detect the component and transmit component status data to the manual workstation data-processing device, wherein the at least one production installation program is configured to control the manual workstation data-processing device to transmit information relating to partial operating steps via the user interface to the user, and transmit the component status data via the status data output interface to the status data input interface of the remote data-processing device such that the remote data-processing device is capable of detecting a production progress of the component; wherein the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an operating time and load of one or more tools via the remote data-processing device to third party providers, the provided data from the tools being classified in accordance with different confidentiality levels (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are manually carrying out production operations on a component, which is commercial interaction. The Applicant’s claimed limitations are carrying out production operations on a component and determining production progress, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are detecting the production progress of the component, which is an action of the human mind in the form of observation and evaluation. The Applicant’s claimed limitations are detecting the production progress of the component, which is directed towards the abstract idea of Mental Process
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “transmit information relating to a status of the manual workstation to a remote 
In addition, dependent claims 2-7 and 21 further narrow the abstract idea and dependent claim 2 additionally recite “output the data from the manual workstation data-processing device to the user or receive the data inputs of the user into the manual workstation data-processing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “manual workstation data-processing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A manual workstation unit of a production installation of a production installation operator; a manual workstation; a manual workstation data-processing device having: a status data output interface; a remote data-processing device; a control data input interface; a manual workstation data-processing device data store; a user interface; at least one sensor; wherein the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional production installation that is separated from the production installation in terms of organization” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 1-7 and 21 recite “A manual workstation unit of a production installation of a production installation operator; a manual workstation; a manual workstation data-processing device having: a status data output interface; a remote data-processing device; a control data input interface; a manual workstation data-processing device data store; a user interface; at least one sensor; wherein the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional production installation that is separated from the production installation in terms of organization”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in page 12 lines 9-16 and Figures 1-2. The Applicant’s claimed additional elements are 
In addition, claims 2-7 and 21 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define 

Regarding claims 10-19
Step 1: Independent claims 10 (device) and dependent claims 11-19, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 10 is directed to a device (i.e. machine). 
Step 2A Prong 1: The independent claims are directed toward a remote data-processing device comprising: an order data input interface configured to receive customer orders for producing a component on a manual workstation unit of a production installation of a production installation operator, wherein the manual workstation unit comprises a manual workstation configured to at least partially manually carry out production operations on the component; a status data input interface configured to receive information relating to a status of the manual workstation via a status data output interface of the manual workstation unit; a control data output interface configured to transmit production information via the control data input interface of the manual workstation unit to the manual workstation unit; and  19Attorney Docket No. 15540-0638001 a remote data store configured to store at least one production control program, wherein the at least one production control program is configured to control the remote data-processing device to: establish, from an order input via the order data input interface, partial operating steps for producing the component, transmit information relating to the partial operating steps via the control data output interface and a control data input interface of the manual workstation unit to the manual workstation unit, receive component status data relating to the component via the status data output interface of the manual workstation unit and the status data input interface, and detect a production progress of the component based on the component status data, and wherein the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional production installation that is separated from the production installation in terms of organization, and wherein the remote data-processing device is configured to share first data between the production installation and the additional production 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receive customer orders for producing a component on a manual workstation unit of a production installation of a production installation operator; receive information relating to a status of the manual workstation; transmit production information; store at least one production control program; establish, from an order input via the order data input interface, partial operating steps for producing the component, transmit information relating to the partial operating steps via the control data output interface and a control data input interface of the manual workstation unit to the manual workstation unit, receive component status data relating to the component via the status data output interface of the manual workstation unit and the status data input interface; operated together with a plurality of production installations including the production installation and an additional 
In addition, dependent claims 11-19 further narrow the abstract idea and dependent claims 11 additionally recite “store information relating to tools that are configured to be used on the manual workstation of the manual workstation unit” which do not account for additional elements that integrate the judicial exception (e.g. abstract 
The claimed “A remote data-processing device comprising: an order data input interface; a manual workstation unit of a production installation of a production installation operator; a status data input interface; a control data output interface; a remote data store; order data input interface; wherein the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional production installation that is separated from the production installation in terms of organization” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no 
In addition, claims 11-19 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 11 additionally recite “store information relating to tools that are configured to be used on the manual workstation of the manual workstation unit” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “tool database” which do not account for additional elements that amount to significantly 

Regarding Claim 20
Step 1: Independent claims 20 (method), respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 20 is directed to a method (i.e. process).
Step 2A Prong 1: Independent claim 20 is directed toward a manual workstation operating method comprising: receiving, from a remote data-processing device, information relating to partial operating steps for producing a component at a manual workstation unit of a product installation, wherein the partial operation steps are established from order data by the remote data-processing device;  21Attorney Docket No. 15540-0638001displaying the information with respect to the partial operating steps by a user interface of the manual workstation unit; detecting component status data of the component by a sensor of the manual workstation unit; and transmitting at least one of the component status data and a production progress of the component based on the component status data to the detecting the production progress of the component and communicating completion of the component to a user or a data-processing system, wherein the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional production installation that is separated from the production installation in terms of organization, and         wherein the remote data-processing device is configured to share first data between the production installation and the additional production installation and restrict second data to one of the production installation and the additional production installation; and wherein, the manual workstation data-processing device is configured to provide data related to an operating time and load of one or more tools via the remote data-processing device to third party providers, the provided data from the tools being classified in accordance with different confidentiality levels (Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are detecting the production progress of the component, which is an action of the human mind in the form of observation and evaluation. The Applicant’s claimed limitations are detecting the production progress of the component, which is directed towards the abstract idea of Mental Process.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving, information relating to partial operating steps for producing a component at a manual workstation unit; displaying the information with respect to the partial operating steps by a user interface of the manual workstation unit; transmitting at 
The claimed “A manual workstation; a remote data-processing device; a manual workstation unit; a sensor of the manual workstation unit; data-processing system; 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claim 20 recite “A manual workstation; a remote data-processing device; a manual workstation unit; a sensor of the manual workstation unit; data-processing system; wherein the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional production installation that is separated from the production installation in terms of organization”; however, these elements merely facilitate the claimed functions at a high level of generality and they 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitta (U.S 6,224,385 B1) in view of Hans-Joachim Schulze (DE 102007059201 A1) in view of Palmert (U.S 2014/0207506 A1) in view of Fujishima (U.S 2006/0149412 A1).
Claim 1
Regarding Claim 1, Nitta discloses the following:
A manual workstation unit of a production installation of a production installation operator, comprising [see at least col 1 lines 5-7 for reference to a job aiding apparatus for assisting workers in accurately and efficiently working on a workpiece based on job images displayed on a display unit; Figure 1 and related text regarding the job aiding apparatus assisting a production line] 
a manual workstation configured to at least partially manually carry out production operations on a component [see at least ST1 and ST2 within Figure 1 for reference to the workstation; Col 2 lines 33-39 for reference to the production line having a first workstation ST1 and the second workstation ST2 having job aiding apparatus 12A and 12B respectively] 
a manual workstation data-processing device having: a status data output interface configured to transmit information relating to a status of the manual workstation to a data-processing device via a status data input interface of the data-processing device [see at least Col 2 lines 33-39 for reference to the production line having a first workstation ST1 and the second workstation ST2 having job aiding apparatus 12A and 12B respectively; Col 5 lines 23-30 for reference to the scenario in which the worker tightens a bolt on a workpiece at a predetermined condition according to the job image display area, measures the torque which the bolt is tightened by the measuring unit and supplies the measured torque through the controller to the measured data processor; Col 5 lines 31-45 for reference to the data display area displaying the measured torque and an allowable range for the measured torque then the measured data processor comparing the measured torque with the allowable range to issue further instruction to the worker; Figure 2 and related text regarding item 38 ‘measured data processor’ and item 82 ‘data display area’; Figure 4 and related text regarding the image display processor which displays a job aid image on the display unit according to the work procedure]
a control data input interface configured to obtain production information from the data-processing device via a control data output interface of the data-processing device [see at least Col 5 lines 33-43 for reference to the comparison of the measured torque to an allowable range and if the measured torque falls within that range then the data display area displays information indicating that the measured torque is a proper torque] 
a manual workstation data-processing device data store configured to store at least one production installation program [see at least Col 3 lines 26-28 for reference to the image display processor displaying a job aid image on the display 
a user interface configured to output data from the manual workstation data-processing device to a user or to enable data inputs of the user to the manual workstation data-processing device [see at least Col 3 lines 25-30 for reference to the image display processor displaying a job aide image on the display unit according to the work procedure; Col 3 lines 31-40 for reference to the job aide image assisting the worker in recording an inherent number of the workpiece to be processed and also showing a job to be performed in the respective workstation together with an image of the workpiece; Col 5 lines 15-45 for reference to the display unit displaying a job aid image to disclose the next job to be done which includes a data display area for displaying a measured value, a prescribed value, and data to be recorded; Figure 4 and related text regarding the image display processor which displays a job aid image on the display unit according to the work procedure] 
at least one sensor configured to detect the component and transmit component status data to the manual workstation data-processing device [see at least Col 2 lines 53-55 for reference to the job aid apparatus including video cameras for recording video images of job states; Figure 2 and related text regarding items 26 and 28 ‘video cameras’] 
the at least one production installation program is configured to control the manual workstation data-processing device to transmit information relating to partial operating steps via the user interface to the user [see at least Col 3 lines 31-40 for 
transmit the component status data via the status data output interface to the status data input interface of the data-processing device such that the data-processing device is capable of detecting a production progress of the component [see at least Col 3 lines 31-40 for reference to the job aide image assisting the worker in recording an inherent number of the workpiece to be processed and also showing a job to be performed in the respective workstation together with an image of the workpiece; Col 5 lines 15-45 for reference to the display unit displaying a job aid image to disclose the next job to be done which includes a data display area for displaying a measured value, a prescribed value, and data to be recorded; Figure 3 and related text regarding the operational sequence of the job aiding apparatus] 
While Nitta discloses the limitations above, it does not disclose a status data output display configured to transmit information relating to a status of the manual workstation to a remote data-processing device via a status data input display of the remote data-processing device; a control data input display configured to obtain production information the remote data-processing device via a control data output display of the remote data-processing device; or transmit the component status data via the status data output display to the status data input display of the remote data-processing device such that the remote data-processing device is capable of detecting a production progress of the component, wherein the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional production installation that is separated from the production installation in terms of organization, and Page: 8 of13 wherein the remote data-processing device is configured to share first data between the production installation and the additional production installation and restrict second data to one of the production installation and the additional production installation; or the manual workstation data-processing device is configured to provide data related to an operating time and load of one or more tools via the remote data-processing device to third party providers, the provided data from the tools being classified in accordance with different confidentiality levels.
However, Hans-Joachim Schulze discloses the following:
a status data output display configured to transmit information relating to a status of the manual workstation to a remote data-processing device via a status data input display of the remote data-processing device [see at least Paragraph 0017 for reference to the system’s ability to transmit data and provide all relevant information corresponding to whether the necessary steps have been conducted by the worker; Paragraph 0017 for reference to a corresponding display on the monitor then announces the completion of the respected work step in the form of a traffic light function] 
a control data input display configured to obtain production information from the remote data-processing device via a control data output display of the remote data-processing device [see at least Paragraph 0017 for reference to a corresponding display on the monitor then announces the completion of the respected work step in the form of a traffic light function which allows control at the assembly site as well as various areas, operations and/or detail controls]  
transmit the component status data via the status data output display to the status data input display of the remote data-processing device such that the remote data-processing device is capable of detecting a production progress of the component  [see at least Paragraph 0017 for reference to the system’s ability to transmit data and provide all relevant information corresponding to whether the necessary steps have been conducted by the worker; Paragraph 0017 for reference to a corresponding display on the monitor then announces the completion of the respected work step in the form of a traffic light function]
the provided data from the tools in accordance with different confidentiality levels [see at least Paragraph 0028 for reference to the fitters and workers in the manufacturing and quality assurance system logging in the system displaying product-specific current work steps; Examiner notes the ‘log in’ required by the system as a classification of specific work steps/tool data to only be made available to certain workers]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the manual workstation of Nitta to include the remote data-processing device capabilities of Hans-Joachim Schulze. Doing so would allow for control at the assembly 

While the combination of Nitta and Hans-Joachim Schulze disclose the limitations above, they do not disclose the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional production installation that is separated from the production installation in terms of organization; wherein the remote data-processing device is configured to share first data between the production installation and the additional production installation and restrict second data to one of the production installation and the additional production installation; or the manual workstation data-processing device is configured to provide data related to an operating time and load of one or more tools via the remote data-processing device to third party providers, the provided data from the tools being classified in accordance with different confidentiality levels. 
However, Palmert discloses the following:
the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional Page: 3of13 production installation that is separated from the production installation in terms of organization [see at least Paragraph 0022 for reference to the disclosed techniques being implemented without having to install software locally, one computing devices of users interactions with services available in the cloud; Paragraph 0063 for reference to a multi-tenant system handling the storage of, and access to, different objects, data and applications across disparate users and 
the remote data-processing device is configured to share first data between the production installation and the additional production installation and restrict second data to one of the production installation and the additional production installation [see at least Paragraph 0050 for reference to the users of the user system differing in their respective capabilities based of their permissions levels; Paragraph 0050 for reference to the system adopting a hierarchical role model in which users at one permission level having access to applications, data, and database information that lower permission levels do not; Paragraph 0063 for reference to a multi-tenant system handling the storage of, and access to, different objects, data and applications across disparate users and organizations; Paragraph 0065 for reference to some user data being organization-wide data shared or accessible by a plurality of users or all of the users for a given organization that is a tenant] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the remote device capability of Hans-Joachim Schulze with the accessibility and authorization restrictions of Palmert. Doing so would provide feed tracked updates about such changes and other events, thereby keeping users informed, as stated by Palmert (Paragraph 0043). This allows for users to make more informed decisions about 

While the combination of Nitta, Hans-Joachim Schulze, and Palmert disclose the limitations above, it does not disclose the manual workstation data-processing device is configured to provide data related to an operating time and load of one or more tools via the remote data-processing device to third party providers, the provided data from the tools being classified in accordance with different confidentiality levels. 
However, Fujishima discloses the following:
the manual workstation data-processing device is configured to provide data related to an operating time and load of one or more tools via the remote data-processing device to third party providers, the provided data from the tools being classified in accordance with different confidentiality levels [see at least Paragraph 0019 for reference to operational status being determined from cumulative time such as the cumulative power-on time, cumulative operating time, cumulative alarm sounding time or the like, along with fields pertaining to the state of the machine tool such as "operating,” “halted” alarm sounding or the like; Paragraph 0085 for reference to variables representing operating states of tools including: cumulative power-on time, cumulative operating time, etc.; Paragraph 0110 for reference to the operational status data for the NC machine tools used by each user is sent from the operational data storage/transmission devices to the administration device provided on the side of the manufacturer; Paragraph 0116 for reference to the manufacturer can determine the operational status of each of 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the device of Nitta to include the provision of data to third party providers of Fujishima. Doing so would establish maintenance schedules for the NC machine tools and determine the situation of the loads thereon, so the manufacturer is able to provide such maintenance services as suggesting the preventative replacement of parts, or getting the parts required for replacement ready in advance, and thus improve customer service with respect to the users, as stated by Fujishima (Paragraph 0116). 
Claim 2
While the combination of Nitta, Hans-Joachim Schulze, Palmert, and Fujishima disclose the limitations above, regarding Claim 2, Nitta discloses the following:
the production installation program is configured to control the manual workstation data-processing device
 to transmit information relating to the status of the manual workstation [see at least Col 3 lines 31-40 for reference to the job aide image assisting the worker in recording an inherent number of the workpiece to be processed and also showing a job to be performed in the respective workstation together with an image of the workpiece; Col 5 lines 15-45 for reference to the display unit displaying a job aid image to disclose the next job to be done which includes a data display area for displaying a measured value, a prescribed value, and data to be recorded; Figure 3 and related text regarding the operational sequence of the job aiding apparatus]
output the data from the manual workstation data-processing device to the user or receive the data inputs of the user into the manual workstation data-processing device [see at least Col 3 lines 25-30 for reference to the image display processor displaying a job aide image on the display unit according to the work procedure; Col 3 lines 31-40 for reference to the job aide image assisting the worker in recording an inherent number of the workpiece to be processed and also showing a job to be performed in the respective workstation together with an image of the workpiece; Col 5 lines 15-45 for reference to the display unit displaying a job aid image to disclose the next job to be done which includes a data display area for displaying a measured value, a prescribed value, and data to be recorded]
While Nitta discloses the limitations above, it does not disclose transmitting information relating to the status of the manual workstation to the remote data-processing device or obtaining production information from the remote data-processing device.
However, Hans-Joachim Schulze discloses the following:
to transmit information relating to the status of the manual workstation to the remote data-processing device [see at least Paragraph 0017 for reference to the system’s ability to transmit data and provide all relevant information corresponding to whether the necessary steps have been conducted by the worker; Paragraph 0017 for reference to a corresponding display on the monitor then announces the completion of the respected work step in the form of a traffic light function]
obtain the production information from the remote data-processing device [see at least Paragraph 0017 for reference to the system’s ability to transmit data and provide all relevant information corresponding to whether the necessary steps have been conducted by the worker; Paragraph 0017 for reference to a corresponding display on the monitor then announces the completion of the respected work step in the form of a traffic light function]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the manual workstation of Nitta to include the remote data-processing device capabilities of Hans-Joachim Schulze. Doing so would allow for control at the assembly site through networking and the inclusion of data in the visualization, as stated by Hans-Joachim Schulze (Paragraph 0017).
Claim 3
While the combination of Nitta, Hans-Joachim Schulze, Palmert, and Fujishima disclose the limitations above, regarding Claim 3, Nitta discloses the following:
comprising at least one tool having at least one operating parameter [see at least Col 2 lines 40-46 for reference to the workpieces being fed downstream along the production line by carriage carts and processed by respective workers using tools, 
the operating parameter is detectable by the sensor or an individual sensor of the tool and transmittable to the manual workstation data-processing device [see at least Col 2 lines 53-55 for reference to the job aid apparatus including video cameras for recording video images of job states; Figure 2 and related text regarding items 26 and 28 ‘video cameras’]
the at least one production installation program is configured to control the manual workstation data-processing device to transmit the operating parameter to the data-processing device [see at least Col 3 lines 31-40 for reference to the job aide image assisting the worker in recording an inherent number of the workpiece to be processed and also showing a job to be performed in the respective workstation together with an image of the workpiece; Col 5 lines 15-45 for reference to the display unit displaying a job aid image to disclose the next job to be done which includes a data display area for displaying a measured value, a prescribed value, and data to be recorded]
While Nitta discloses the limitations above, it does not disclose transmitting the operating parameter to the remote data-processing device.
However, Hans-Joachim Schulze discloses the following:
the at least one production installation program is configured to control the manual workstation data-processing device to transmit the operating parameter to the remote data-processing device [see at least Paragraph 0017 for reference to the system’s ability to transmit data and provide all relevant information corresponding to whether the necessary steps have been conducted by the worker; Paragraph 0017 for reference to a corresponding display on the monitor then announces the completion of the respected work step in the form of a traffic light function]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the manual workstation of Nitta to include the remote data-processing device capabilities of Hans-Joachim Schulze. Doing so would allow for control at the assembly site through networking and the inclusion of data in the visualization, as stated by Hans-Joachim Schulze (Paragraph 0017).
Claim 4
While the combination of Nitta, Hans-Joachim Schulze, Palmert, and Fujishima disclose the limitations above, regarding Claim 4, Nitta discloses the following:
the at least one production installation program is configured to transmit the data inputs of the user to at least one of the manual workstation data-processing device or the data-processing device via the status data output interface of the manual workstation data-processing device and the status data input interface of the data-processing device [see at least Col 3 lines 31-40 for reference to the job aide image assisting the worker in recording an inherent number of the workpiece to be processed and also showing a job to be performed in the respective workstation together with an image of the workpiece; Col 4 lines 6-15 for reference to based 
While Nitta discloses the limitations above, it does not disclose transmitting the data inputs of the user to the remote data-processing device via the status data output interface of the manual workstation data-processing device and the status data input interface of the remote data-processing device. 
However, Hans-Joachim Schulze discloses the following:
the at least one production installation program is configured to transmit the data inputs of the user to the remote data-processing device via the status data output display of the manual workstation data-processing device and the status data input display of the remote data-processing device [see at least Paragraph 0017 for reference to the system’s ability to transmit data and provide all relevant information corresponding to whether the necessary steps have been conducted by the worker; Paragraph 0017 for reference to a corresponding display on the monitor then announces the completion of the respected work step in the form of a traffic light function]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the manual workstation of Nitta to include the remote data-processing device capabilities of Hans-Joachim Schulze. Doing so would allow for control at the assembly site through networking and the inclusion of data in the visualization, as stated by Hans-Joachim Schulze (Paragraph 0017).

While the combination of Nitta, Hans-Joachim Schulze, Palmert, and Fujishima disclose the limitations above, regarding Claim 5, Nitta discloses the following:
the at least one production installation program is configured to control the manual workstation data- processing device to perform operations [see at least Col 3 lines 31-40 for reference to the job aide image assisting the worker in recording an inherent number of the workpiece to be processed and also showing a job to be performed in the respective workstation together with an image of the workpiece; Col 5 lines 15-45 for reference to the display unit displaying a job aid image to disclose the next job to be done which includes a data display area for displaying a measured value, a prescribed value, and data to be recorded]
establishing a production progress from the component status data [see at least Col 5 lines 23-30 for reference to the scenario in which the worker tightens a bolt on a workpiece at a predetermined condition according to the job image display area, measures the torque which the bolt is tightened by the measuring unit and supplies the measured torque through the controller to the measured data processor; Col 5 lines 31-45 for reference to the data display area displaying the measured torque and an allowable range for the measured torque then the measured data processor comparing the measured torque with the allowable range to issue further instruction to the worker; Figure 4 and related text regarding the image display processor which displays a job aid image on the display unit according to the work procedure]
While Nitta discloses the above limitations, it does not disclose transmitting the production progress to the remote data-processing device and transmitting the component status 
However, Hans-Joachim Schulze discloses the following:  
transmitting the production progress to the remote data-processing device and transmitting the component status data detected by the at least one sensor to the remote data-processing device, such that the remote data-processing device is capable of establishing the production progress from the component status data [see at least Paragraph 0017 for reference to the system’s ability to transmit data and provide all relevant information corresponding to whether the necessary steps have been conducted by the worker; Paragraph 0017 for reference to a corresponding display on the monitor then announces the completion of the respected work step in the form of a traffic light function; Paragraph 0021 for reference to the production process recording in the assembly process and visualizing on the monitor the individual working steps associated with the system that can then be monitored for the quality of work steps and their data; Paragraph 0023 for reference to individual traffic light solutions corresponding to specific sections of work; Paragraph 0028 for reference to clear work instruction leading over the monitor assigned to each workstation to safeguard and improve the assembly process]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the manual workstation of Nitta to include the remote data-processing device capabilities of Hans-Joachim Schulze. Doing so would allow for control at the assembly 
Claim 6
While the combination of Nitta, Hans-Joachim Schulze, Palmert, and Fujishima disclose the limitations above, Nitta does not disclose the production installation program being constructed such that, for one or more operating processes, a process production installation program module is produced or replaced independently of other process production installation program modules.
However, Hans-Joachim Schulze discloses the following:
the production installation program is constructed such that, for one or more operating processes, a process production installation program module is produced or replaced independently of other process production installation program modules [see at least Paragraph 0016 for reference to the present invention visualizing specific processes depending on which component is being worked on; Paragraph 0018 for reference to all essential information about the respective engine (i.e. working component) is given based off of the serial and part number; Paragraph 0021 for reference to the gearbox and wheels detected by part number in the production process are recorded in the assembly process and visualized on a monitor; Examiner notes the ‘process production installation program module production’ as the generation of essential information dependent on the component or part being worked] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the manual workstation of Nitta to include the independent production 
Claim 7
While the combination of Nitta, Hans-Joachim Schulze, Palmert, and Fujishima disclose the limitations above, Nitta does not disclose the manual workstation data-processing device being configured such that production installation program modules are produced, maintained or replaced individually for different tools, operating steps or components from third party providers.
However, Hans-Joachim Schulze discloses the following:
the manual workstation data-processing device is configured such that production installation program modules are produced, maintained or replaced individually for different tools, operating steps or components from third party providers [see at least Paragraph 0021 for reference to the gearbox and wheels detected by part number in the production process are recorded in the assembly process and visualized on a monitor; Paragraph 0021 for reference to the networking of the individual systems to the assembly stations; Paragraph 0021 for reference to the feedback being displayed immediately online on a central screen and as well as assigned to the worker at his workspace; Examiner notes the ‘process production installation program module production’ as the generation of essential information dependent on the component or part being worked]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the production installation program modules of Nitta to include the 

Claim 20
Regarding Claim 20, Nitta discloses the following:
A manual workstation operating method comprising [see at least Figure 3 and related text regarding the operational sequence of the job aiding apparatus]
receiving, from a data-processing device, information relating to partial operating steps for producing a component at a manual workstation unit, wherein the partial operation steps are established from order data by the data-processing device [see at least Col 3 lines 26-28 for reference to the image display processor displaying a job aid image on the display unit according to a work procedure read from the database file of the database processor]
displaying the information with respect to the partial operating steps by a user interface of the manual workstation unit [see at least Col 3 lines 25-30 for reference to the image display processor displaying a job aide image on the display unit according to the work procedure; Col 3 lines 31-40 for reference to the job aide image assisting the worker in recording an inherent number of the workpiece to be processed and also showing a job to be performed in the respective workstation together with an image of the workpiece; Col 5 lines 15-45 for reference to the display unit displaying a job aid image to disclose the next job to be done which includes a data display area for displaying a measured value, a prescribed value, and data to be recorded; Figure 4 and related text regarding the image display 
detecting component status data of the component by a sensor of the manual workstation unit [see at least Col 2 lines 53-55 for reference to the job aid apparatus including video cameras for recording video images of job states; Figure 2 and related text regarding items 26 and 28 ‘video cameras’]
transmitting at least one of the component status data and a production progress of the component based on the component status data to the data-processing device, such that the data-processing device is capable of detecting the production progress of the component and communicating completion of the component to a user or a data-processing system [see at least Col 3 lines 31-40 for reference to the job aide image assisting the worker in recording an inherent number of the workpiece to be processed and also showing a job to be performed in the respective workstation together with an image of the workpiece; Col 5 lines 15-45 for reference to the display unit displaying a job aid image to disclose the next job to be done which includes a data display area for displaying a measured value, a prescribed value, and data to be recorded; Figure 3 and related text regarding the operational sequence of the job aiding apparatus]
While Nitta discloses the limitations above, it does not disclose receiving, from a remote data-processing device, information relating to partial operating steps for producing a component at a manual workstation unit, wherein the partial operation steps are established from order data by the remote data-processing device; or transmitting at least one of the component status data and a production progress of the component based on the remote data-processing device, such that the remote data-processing device is capable of detecting the production progress of the component and communicating completion of the component to a user or a remote data-processing system, wherein the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional production installation that is separated from the production installation in terms of organization, and Page: 8 of13 wherein the remote data-processing device is configured to share first data between the production installation and the additional production installation and restrict second data to one of the production installation and the additional production installation.
However, Hans-Joachim Schulze discloses the following:
receiving, from a remote data-processing device, information relating to partial operating steps for producing a component at a manual workstation unit, wherein the partial operation steps are established from order data by the remote data-processing device [see at least Paragraph 0017 for reference to the factory server being a central data supply for factory control and provides all necessary order data according to the corresponding production orders and the corresponding sequence in the planning of successive steps to be performed]
transmitting at least one of the component status data and a production progress of the component based on the component status data to the remote data-processing device, such that the remote data-processing device is capable of detecting the production progress of the component and communicating completion of the component to a user or a remote data-processing system [see 
the provided data from the tools in accordance with different confidentiality levels [see at least Paragraph 0028 for reference to the fitters and workers in the manufacturing and quality assurance system logging in the system displaying product-specific current work steps; Examiner notes the ‘log in’ required by the system as a classification of specific work steps/tool data to only be made available to certain workers]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the manual workstation of Nitta to include the remote data-processing device capabilities of Hans-Joachim Schulze. Doing so would allow for control at the assembly site through networking and the inclusion of data in the visualization, as stated by Hans-Joachim Schulze.

While the combination of Nitta and Hans-Joachim Schulze disclose the limitations above, they do not disclose the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional production installation that is separated from the production installation in terms of organization, and Page: 8 of13 wherein the remote data-processing device is configured to share first data between the production installation and the additional production installation and restrict second data to one of the production installation and the additional production installation. 
However, Palmert discloses the following:
the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional Page: 3of13 production installation that is separated from the production installation in terms of organization [see at least Paragraph 0022 for reference to the disclosed techniques being implemented without having to install software locally, one computing devices of users interactions with services available in the cloud; Paragraph 0063 for reference to a multi-tenant system handling the storage of, and access to, different objects, data and applications across disparate users and organizations; Paragraph 0065 for reference to some user data being organization-wide data shared or accessible by a plurality of users or all of the users for a given organization that is a tenant; Paragraph 0082 for reference to the database storage being an on-demand database system shared by many different organizations; 
the remote data-processing device is configured to share first data between the production installation and the additional production installation and restrict second data to one of the production installation and the additional production installation [see at least Paragraph 0050 for reference to the users of the user system differing in their respective capabilities based of their permissions levels; Paragraph 0050 for reference to the system adopting a hierarchical role model in which users at one permission level having access to applications, data, and database information that lower permission levels do not; Paragraph 0063 for reference to a multi-tenant system handling the storage of, and access to, different objects, data and applications across disparate users and organizations; Paragraph 0065 for reference to some user data being organization-wide data shared or accessible by a plurality of users or all of the users for a given organization that is a tenant] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the remote device capability of Hans-Joachim Schulze with the accessibility and authorization restrictions of Palmert. Doing so would provide feed tracked updates about such changes and other events, thereby keeping users informed, as stated by Palmert (Paragraph 0043). This allows for users to make more informed decisions about important information changes within a project or in interacting with a client, as stated in Palmert (Paragraph 0043).


However, Fujishima discloses the following:
the manual workstation data-processing device is configured to provide data related to an operating time and load of one or more tools via the remote data-processing device to third party providers, the provided data from the tools being classified in accordance with different confidentiality levels [see at least Paragraph 0019 for reference to operational status being determined from cumulative time such as the cumulative power-on time, cumulative operating time, cumulative alarm sounding time or the like, along with fields pertaining to the state of the machine tool such as "operating,” “halted” alarm sounding or the like; Paragraph 0085 for reference to variables representing operating states of tools including: cumulative power-on time, cumulative operating time, etc.; Paragraph 0110 for reference to the operational status data for the NC machine tools used by each user is sent from the operational data storage/transmission devices to the administration device provided on the side of the manufacturer; Paragraph 0116 for reference to the manufacturer can determine the operational status of each of the NC machine tools of each user in an accurate and timely manner based on the operational status data stored in the administration device; Paragraph 0142 for reference to the administrative device is connected to the Internet only at the time 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the device of Nitta to include the provision of data to third party providers of Fujishima. Doing so would establish maintenance schedules for the NC machine tools and determine the situation of the loads thereon, so the manufacturer is able to provide such maintenance services as suggesting the preventative replacement of parts, or getting the parts required for replacement ready in advance, and thus improve customer service with respect to the users, as stated by Fujishima (Paragraph 0116).

Claims 10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans-Joachim Schulze (DE 102007059201 A1) in view of Nitta (U.S 6,224,385 B1) in view of Palmert (U.S 2014/0207506 A1) in view of Fujishima (U.S 2006/0149412 A1).
Claim 10
Regarding Claim 10, Hans-Joachim Schulze discloses the following:
A remote data-processing device comprising [see at least Figure 2 and related text regarding items 20 and 22 for reference to the ‘factory server’ and the ‘factory control’] 
an order data input display configured to receive customer orders for producing a component on a manual workstation unit of a production installation of a production installation operator [see at least Paragraph 0017 for reference to the factory server being a central data supply for factory control and provides all necessary 
the manual workstation unit comprises a manual workstation configured to at least partially manually carry out production operations on the component [see at least Paragraph 0017 for reference to the factory control present at all manufacturing or assembly stations provide all relevant information and at the same time check whether the necessary work steps have been carried out by the worker; Paragraph 0018 for reference to the screen displaying various fields which each field representing a work step or assembly station; Paragraph 0028 for reference to clear work instruction being displayed over the monitor assigned to each workstation] 
a status data input display configured to receive information relating to a status of the manual workstation via a status data output display of the manual workstation unit [see at least Paragraph 0017 for reference to the system’s ability to transmit data and provide all relevant information corresponding to whether the necessary steps have been conducted by the worker; Paragraph 0017 for reference to a corresponding display on the monitor then announces the completion of the respected work step in the form of a traffic light function]
a control data output display configured to transmit production information via the control data input display of the manual workstation unit to the manual workstation unit [see at least Paragraph 0017 for reference to a corresponding display on the monitor then announces the completion of the respected work step in the form of 
a remote data store configured to store at least one production control program [see at least Paragraph 0017 for reference to factory server being a central data supply for factory control and provides all necessary order data; Figure 2 and related text regarding item 20 ‘factory control’] 
the at least one production control program is configured to control the remote data-processing device to: establish, from an order input via the order data input display, partial operating steps for producing the component [see at least Paragraph 0017 for reference to the factory server being a central data supply for factory control and provides all necessary order data according to the corresponding production orders and the corresponding sequence in the planning of successive steps to be performed]  
transmit information relating to the partial operating steps via the control data output interface and a control data input display of the manual workstation unit to the manual workstation unit [see at least Paragraph 0017 for reference to the system’s ability to transmit data and provide all relevant information corresponding to whether the necessary steps have been conducted by the worker; Paragraph 0017 for reference to a corresponding display on the monitor then announces the completion of the respected work step in the form of a traffic light function; Paragraph 0021 for reference to the production process recording in the assembly process and visualizing on the monitor the individual working steps associated with the system that can then be monitored for the quality of work steps and their data; 
receive component status data relating to the component via the status data output display of the manual workstation unit and the status data input display [see at least Paragraph 0021 for reference to the production process recording in the assembly process and visualizing on the monitor the individual working steps associated with the system that can then be monitored for the quality of work steps and their data; Paragraph 0023 for reference to individual traffic light solutions corresponding to specific sections of work; Paragraph 0030 for reference to the system providing consistent information processing including the process data from unloading of the delivery components to the final vehicle completion coordination] 
detect a production progress of the component based on the component status data 
the provided data from the tools in accordance with different confidentiality levels [see at least Paragraph 0028 for reference to the fitters and workers in the manufacturing and quality assurance system logging in the system displaying product-specific current work steps; Examiner notes the ‘log in’ required by the system as a classification of specific work steps/tool data to only be made available to certain workers]
While Hans-Joachim discloses the limitations above, it does not disclose an order data input interface configured to receive customer orders for producing a component on a manual workstation unit; a status data input interface configured to receive information relating to a status of the manual workstation; a control data output interface configured to transmit production information; establish, from an order input via the order data input interface, partial operating steps for producing the component; transmit information relating to the partial operating steps via the control data output interface and a control data input interface of the manual workstation unit; receive component status data relating to the component via the status data output interface of the manual workstation unit and the status data input interface, wherein the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional production installation that is separated from the production installation in terms of organization, and Page: 8 of13 wherein the remote data-processing device is configured to share first data between the production installation and the additional production installation and restrict second data to one of the production installation and the additional production installation; or the remote data-processing device is configured to receive data from the manual workstation unit related to an operating time and load of 
However, Nitta discloses the following:
an order data input interface configured to receive customer orders for producing a component on a manual workstation unit [see at least Col 3 lines 26-28 for reference to the image display processor displaying a job aid image on the display unit according to a work procedure read from the database file of the database processor; Figure 4 – 7 for reference to the job aid image for recording an inherent part number] 
a status data input interface configured to receive information relating to a status of the manual workstation [see at least Col 6 lines 38-43 for reference to the system providing video images of job states using the video cameras and having the ability to playback images in the playback images display area; Figure 15 and related text regarding item 88 ‘image playback area’ which displays various job states] 
a control data output interface configured to transmit production information [see at least Col 5 lines 66-67 and Col 6 lines 1-10 for reference to the job details being displayed upstream with respect to the direction of the production line and job results being displayed downstream with respect to the direction of the production line; Figure 14 and related text regarding item 52 ‘job image display area’ and item 82 ‘data display area’] 
establish, from an order input via the order data input interface, partial operating steps for producing the component [see at least Col 3 lines 26-28 for reference to the image display processor displaying a job aid image on the display unit 
transmit information relating to the partial operating steps via the control data output interface and a control data input interface of the manual workstation unit [see at least Col 6 lines 18-25 for reference to after the worker tightens the bolt and the component moves down the production line, the downstream data display area displays the measured torque with the allowable range; Figure 14 and related text regarding item 82 ‘downstream data display area’ which displays the operating steps conducted at the previous stage in the production line] 
receive component status data relating to the component via the status data output interface of the manual workstation unit and the status data input interface [see at least Col 6 lines 27-31 for reference to the worker moving downstream with the workpiece can confirm the job result image displayed in the data display area which is displayed in the downstream region of the display unit; Figure 14 and related text regarding item 82 ‘downstream data display area’ which displays the operating steps conducted at the previous stage in the production line and allows the worker to confirm receipt of conducted production steps] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the remote data-processing device of Hans to include the various interface capability of Nitta. Doing so would allow the worker to confirm the job details and results from an optimum position with respect to the workpiece, as stated by Nitta (Col 6 lines 2-4). 

While the combination of Hans-Joachim Schulze and Nitta disclose the limitations above, they do not disclose the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional production installation that is separated from the production installation in terms of organization, and Page: 8 of13 wherein the remote data-processing device is configured to share first data between the production installation and the additional production installation and restrict second data to one of the production installation and the additional production installation; or the remote data-processing device is configured to receive data from the manual workstation unit related to an operating time and load of one or more tools via the remote data-processing device to third party providers, the data being classified in accordance with different confidentiality levels. 
However, Palmert discloses the following:
the remote data-processing device is configured to be operated together with a plurality of production installations including the production installation and an additional Page: 3of13 production installation that is separated from the production installation in terms of organization [see at least Paragraph 0022 for reference to the disclosed techniques being implemented without having to install software locally, one computing devices of users interactions with services available in the cloud; Paragraph 0063 for reference to a multi-tenant system handling the storage of, and access to, different objects, data and applications across disparate users and organizations; Paragraph 0065 for reference to some user data being organization-wide data shared or accessible by a plurality of users or all of the users for a given 
the remote data-processing device is configured to share first data between the production installation and the additional production installation and restrict second data to one of the production installation and the additional production installation [see at least Paragraph 0050 for reference to the users of the user system differing in their respective capabilities based of their permissions levels; Paragraph 0050 for reference to the system adopting a hierarchical role model in which users at one permission level having access to applications, data, and database information that lower permission levels do not; Paragraph 0063 for reference to a multi-tenant system handling the storage of, and access to, different objects, data and applications across disparate users and organizations; Paragraph 0065 for reference to some user data being organization-wide data shared or accessible by a plurality of users or all of the users for a given organization that is a tenant] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the remote device capability of Hans-Joachim Schulze with the accessibility and authorization restrictions of Palmert. Doing so would provide feed tracked updates about such changes and other events, thereby keeping users informed, as stated by Palmert (Paragraph 0043). This allows for users to make more informed decisions about important information changes within a project or in interacting with a client, as stated in Palmert (Paragraph 0043).

While the combination of Hans-Joachim Schulze, Nitta, and Palmer disclose the limitations above, they do not disclose the remote data-processing device is configured to receive data from the manual workstation unit related to an operating time and load of one or more tools via the remote data-processing device to third party providers, the data being classified in accordance with different confidentiality levels. 
However, Fujishima discloses the following:
the remote data-processing device is configured to receive data from the manual workstation unit related to an operating time and load of one or more tools via the remote data-processing device to third party providers, the data being classified in accordance with different confidentiality levels [see at least Paragraph 0019 for reference to operational status being determined from cumulative time such as the cumulative power-on time, cumulative operating time, cumulative alarm sounding time or the like, along with fields pertaining to the state of the machine tool such as "operating,” “halted” alarm sounding or the like; Paragraph 0085 for reference to variables representing operating states of tools including: cumulative power-on time, cumulative operating time, etc.; Paragraph 0110 for reference to the operational status data for the NC machine tools used by each user is sent from the operational data storage/transmission devices to the administration device provided on the side of the manufacturer; Paragraph 0116 for reference to the manufacturer can determine the operational status of each of the NC machine tools of each user in an accurate and timely manner based on the operational status data stored in the administration device; Paragraph 0142 for reference to 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the device of Nitta to include the provision of data to third party providers of Fujishima. Doing so would establish maintenance schedules for the NC machine tools and determine the situation of the loads thereon, so the manufacturer is able to provide such maintenance services as suggesting the preventative replacement of parts, or getting the parts required for replacement ready in advance, and thus improve customer service with respect to the users, as stated by Fujishima (Paragraph 0116).
Claim 12
While the combination of Hans-Joachim Schulze, Nitta, Palmer, and Fujishima disclose the limitations above, regarding Claim 12, Hans-Joachim Schulze discloses the following:
an operating step database configured to store information relating to operating steps capable of being carried out at the manual workstation of the manual workstation unit [see at least Paragraph 0017 for reference to the factory server being a central data supply for factory control and provides all necessary order data according to the corresponding production orders and the corresponding sequence in the planning of successive steps to be performed; Figure 2 and related text regarding item 20 ‘factory control’ with manufacturing stages]
Claim 13
While the combination of Hans-Joachim Schulze, Nitta, Palmer, and Fujishima disclose the limitations above, regarding Claim 13, Hans-Joachim Schulze discloses the following:
the production control program is constructed such that, for each operating process, a process production control program module is produced or replaced independently of other process production control program modules [see at least Paragraph 0016 for reference to the present invention visualizing specific processes depending on which component is being worked on; Paragraph 0018 for reference to all essential information about the respective engine (i.e. working component) is given based off of the serial and part number]
Claim 14
While the combination of Hans-Joachim Schulze, Nitta, Palmer, and Fujishima disclose the limitations above, Hans-Joachim Schulze does not disclose the at least one additional interface for an additional production installation.
However, Nitta discloses the following:
at least one additional interface for the additional production installation [see at least Col 5 lines 66-67 and Col 6 lines 1-10 for reference to the job details being displayed upstream with respect to the direction of the production line and job results being displayed downstream with respect to the direction of the production line; Figure 14 and related text regarding item 52 ‘job image display area’ and item 82 ‘data display area’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the remote data-processing device of Hans to include the various interface capability of Nitta. Doing so would allow the worker to confirm the job details and results from an optimum position with respect to the workpiece, as stated by Nitta (Col 6 lines 2-4).

While the combination of Hans-Joachim Schulze, Nitta, Palmer, and Fujishima disclose the limitations above, regarding Claim 15, Hans-Joachim Schulze discloses the following:
one or more tool provider display for one or more data connections from the remote data-processing device to one or more remote tool providers [see at least Paragraph 0021 for reference to the gearbox and wheels detected by part number in the production process are recorded in the assembly process and visualized on a monitor; Paragraph 0021 for reference to the networking of the individual systems to the assembly stations; Paragraph 0021 for reference to the feedback being displayed immediately online on a central screen and as well as assigned to the worker at his workspace]
While Hans-Joachim Schulze discloses the limitation above, it does not disclose one or more tool provider interfaces for one or more data connections.
However, Nitta discloses the following:
one or more tool provider interfaces for one or more data connections [see at least Col 32-40 for reference to the job aid image including a job image display area for showing a job to be performed in the first work station ST1 or the second Work station ST2, together with an image of the workpiece W, a process work display area for showing a job detail, a quality control item display area for showing a quality control item, a data entry area for entering an inherent number, and a data display area for displaying an entered inherent number; Figure 4 – 7 for reference to the job aid image for recording an inherent part number]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the remote data-processing device of Hans to include the various interface 
Claim 16
While the combination of Hans-Joachim Schulze, Nitta, Palmer, and Fujishima disclose the limitations above, regarding Claim 16, Hans-Joachim Schulze discloses the following:
the production control program is constructed such that one or more process production control program modules are provided, replaced, or maintained by one or more tool providers [see at least Paragraph 0018 for reference to the display monitor displaying various fields with each field representing a work step or assembly station; Paragraph 0018 for reference to the essential information about the specific component are provided with the serial and part number of that component; Paragraph 0021 for reference to the gearbox and wheels detected by part number in the production process are recorded in the assembly process and visualized on a monitor; Examiner notes the ‘process production installation program module production’ as the generation of essential information dependent on the component or part being worked] 
Claim 17
While the combination of Hans-Joachim Schulze, Nitta, Palmer, and Fujishima disclose the limitations above, regarding Claim 17, Hans-Joachim Schulze discloses the following:
the production control program is constructed such that a plurality of the process production control program modules is selectable and usable by one or more production installation operators [see at least Paragraph 0017 for reference to the 

Claim 18
While the combination of Hans-Joachim Schulze, Nitta, Palmer, and Fujishima disclose the limitations above, regarding Claim 18, Hans-Joachim Schulze discloses the following:
one or more service-provider display for one or more data connections from the remote data-processing device to one or more remote service providers [see at least Paragraph 0017 for reference to the transmission of data taking place both via a data cable and via a corresponding radio link in which the factory control allows all manufacturing or assembly stations pick up relevant information at the same time via a suitable networking; Paragraph 0021 for reference to the networking of the individual systems to the assembly stations; Paragraph 0021 for reference to the feedback being displayed immediately online on a central screen and as well as assigned to the worker at his workspace] 
While Hans-Joachim Schulze discloses the limitations above, it does not disclose the one or more service-provider interfaces for one or more data connections from the remote data-processing device to one or more remote service providers.  
However, Fujishima discloses the following:
one or more service-provider interfaces for one or more data connections from the remote data-processing device to one or more remote service providers [see at 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the remote data-processing device of Hans-Joachim Schulze to include the data transmission to remote service providers of Fujishima. Doing so would establish maintenance schedules for the NC machine tools and determine the situation of the loads thereon, so the manufacturer is able to provide such maintenance services as suggesting the preventative replacement of parts, or getting the parts required for replacement ready in advance, and thus improve customer service with respect to the users, as stated by Fujishim (Paragraph 0116).
Claim 19
While the combination of Hans-Joachim Schulze, Nitta, Palmer, and Fujishima disclose the limitations above, regarding Claim 19, Hans-Joachim Schulze discloses the following:
the production control program is configured to control the remote data-processing device [see at least Paragraph 0017 for reference to the transmission of data taking place both via a data cable and via a corresponding radio link in which the 
While Hans-Joachim discloses the limitations above, it does not disclose the third party providers are separated from each other in accordance with specifications for data provision of respective data producers, and such that each of the third party providers only gains access to respective data released by a data producer for the third party provider. 
However, Fujishima discloses the following:
data of different third party providers are separated from each other in accordance with specifications for data provision of respective data producers, and such that each of the third party providers only gains access to respective data released by a data producer for the third party provider [see at least Paragraph 0019 for reference to operational status being determined from cumulative time such as the cumulative power-on time, cumulative operating time, cumulative alarm sounding time or the like, along with fields pertaining to the state of the machine tool such as "operating,” “halted” alarm sounding or the like; Paragraph 0085 for reference to variables representing operating states of tools including: cumulative power-on time, cumulative operating time, etc.; Paragraph 0110 for reference to the operational status data for the NC machine tools used by each user is sent from the operational data storage/transmission devices to the administration device 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the production control program of Hans-Joachim Schulze to include the data transmission to third party providers of Fujishima. Doing so would establish maintenance schedules for the NC machine tools and determine the situation of the loads thereon, so the manufacturer is able to provide such maintenance services as suggesting the preventative replacement of parts, or getting the parts required for replacement ready in advance, and thus improve customer service with respect to the users, as stated by Fujishim (Paragraph 0116).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans-Joachim Schulze (DE 102007059201 A1) in view of Nitta (U.S 6,224,385 B1) in view of Palmert (U.S 2014/0207506 A1) in view of Fujishima (U.S 2006/0149412 A1), as applied in claim 10, in view of Michalschek (U.S 2016/0284128 A1).
Claim 11
While the combination of Nitta, Hans-Joachim Schulze, Palmert, and Fujishima discloses the limitations above, they do not disclose a tool database configured to store information 
Regarding Claim 11, Michalschek discloses the following:
a tool database configured to store information relating to tools that are configured to be used on the manual workstation of the manual workstation unit [see at least Paragraph 0067 for reference to the database storing information relevant to various aspects of the industrial automation system, industrial automation equipment, computing devices, operators, and the like; Paragraph 0068 for reference to the database storing an association between identifying information and identity of the industrial automation equipment, procedure instruction steps, tools/safety equipment to use, and the like to facilitate providing procedure instructions] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the remote data-processing device of Hans-Joachim Schulze to include the tool database of Michalschek. Doing so would facilitate automated determination of an identity of the industrial automation equipment, status information related to the industrial automation equipment, facility status, procedure instructions, assessments (e.g., recommendation) information, or any combination thereof, as stated by Michalschek (Paragraph 0067). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitta (U.S 6,224,385 B1) in view of Hans-Joachim Schulze (DE 102007059201 A1) in view of .                                                                                                                                                                              
Claim 21
While the combination of Nitta, Hans-Joachim Schulze, Palmert, and Fujishima disclose the limitations above, regarding claim 21 Nitta discloses the following:
the first data comprises data relevant for at least one of order processing, tool wear, or operating instructions [see at least Col 2 lines 40-46 for reference to the workpieces being fed downstream along the production line by carriage carts and processed by respective workers using tools, parts, as instructed by the job aiding apparatus; Col 3 lines 15-21 for reference to the database processor containing a parameter file which stores parameters including addresses required to perform various processes; Col 3 lines 30-40 for reference to the job aid image shown in Fig. 4 serves to assist the worker in recording an inherent number of the workpiece to be processed]
While Nitta discloses the limitations above, it does not disclose the second data comprising safety-relevant data. 
However, Michalschek discloses the following: 
the second data comprises safety-relevant data [see at least Paragraph 0068 for reference to the database storing procedure instruction steps, tools/safety equipment to use, documentation requirements, and the like; Paragraph 0100 for reference to the procedure instructions may include steps in the procedure, location of the industrial automation equipment, tools/safety equipment to use, 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the remote data-processing device of Hans-Joachim Schulze to include the safety information of Michalschek. Doing so would facilitate automated determination of an identity of the industrial automation equipment, status information related to the industrial automation equipment, facility status, procedure instructions, assessments (e.g., recommendation) information, or any combination thereof, as stated by Michalschek (Paragraph 0067).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 7146237 B2
Uzi et al.
Controller And Method To Mediate Data Collection From Smart Sensors For Fab Applications
US 20170153631 A1
Jonsson, Bo
METHOD, NODES AND COMPUTER PROGRAM OF A TOOL COMMUNICATION NETWORK

Rosenbaum et al.
METHOD AND SYSTEM FOR ANALYZING STANDARD TOOL MESSAGES IN A MANUFACTURING ENVIRONMENT


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683